COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-13-00432-CV


FAMILY HEALTHCARE                                                APPELLANT
ASSOCIATES

                                         V.

COYE MABERRY                                                      APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      We have considered “Appellant's Response Regarding Jurisdiction and

Unopposed Motion to Dismiss Appeal.” It is the court’s opinion that the motion

should be granted; therefore, we dismiss the appeal.    See Tex. R. App. P.

42.1(a)(1), 43.2(f).



      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                               PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: January 9, 2014




                                      2